UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-1727


GERALD O. DEEL,

                  Plaintiff - Appellant,

          v.

HOME DEPOT USA, INCORPORATED; ESTES EXPRESS LINES,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   G. Ross Anderson, Jr., Senior
District Judge. (7:09-cv-02817-GRA)


Submitted:   October 19, 2010               Decided:   October 25, 2010


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gerald O. Deel, Appellant Pro Se.     Larry Dwight Floyd, Jr.,
Lawrence Michael Hershon, PARKER, POE, ADAMS & BERNSTEIN, LLP,
Columbia, South Carolina; Charles Edward Raynal, IV, PARKER,
POE, ADAMS & BERNSTEIN, LLP, Raleigh, North Carolina; Thomas
Lynn Ogburn, III, POYNER SPRUILL, LLP, Charlotte, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Gerald      O.   Deel   appeals   the   district    court’s   order

adopting the report and recommendation of the magistrate judge

and dismissing his civil complaint.           We have reviewed the record

and find no reversible error.              Accordingly, we affirm for the

reasons stated by the district court.              Deel v. Home Depot USA,

Inc., No. 7:09-cv-02817-GRA (D.S.C. filed May 26, 2010 & entered

May 27, 2010).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court    and   argument     would   not   aid   the   decisional

process.

                                                                       AFFIRMED




                                       2